Exhibit 99.1 Chris Angle 100 Research Drive, Suite 16 Stamford, CT 06906 April 8, 2014 Board of Directors Classic Rules Judo Championships, Inc. Gentlemen: I hereby resign my positions as Chief Executive Officer, President, Chief Financial Officer, Secretary, Director and all other positions to which I have been assigned, regardless of whether I served in such capacity, of the Company, effective at 11:59 A.M., April 8, 2014. The resignation is not the result of any disagreement with the Company on any matter relating to the Company’s operations, policies or practices. Sincerely, /s/Chris Angle Chris Angle
